Sherwood, C. J.
Indictment for selling liquor without license. All that poi'tion of the bill (to which a demurrer was sustained) necessary to be copied is as follows :
“STATE OP MISSOURI, \ County oe wayne. j
qventy-fifth Judicial Circuit.
The grand jurors of the county of "Wayne, in the State of Missouri, being duly empanneled, sworn and charged to inquire into and true presentment within and for the body of the county of Wayne, do, upon their oath, present,” &c. The constitution requires all prosecutions to be conducted in the name of the state of Missouri. If the words “ of the county of "Wayne ” he rejected, as it is contended they may be, as surplusage, the result will be that you will have left merely the words: “ The grand jurors * * * * in the State of Missouri,” &c.
This is altogether too loose. The authorities cited for the State we regard inapplicable and would affirm the judgment, did we not hold that the State is not entitled to come here by writ of error in this class of cases. We therefore dismiss the writ. (State v. Copeland, decided at this term.) All concur. "Writ Dismissed.